Case: 12-41430      Document: 00512531958         Page: 1    Date Filed: 02/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 12-41430                       February 13, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PHILLIP EDWARD BAKER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:11-CR-8-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Phillip Edward Baker was convicted following a bench trial of receipt of
child pornography, access with intent to view child pornography, and
possession of child pornography and sentenced to a 135-month term of
imprisonment and a life-term of supervised release.                      See 18 U.S.C.
§ 2252A(a)(2)(B), (a)(5)(B), (b)(2). Baker challenges the district court’s denial
of his motion to suppress evidence seized from his residence and challenges the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-41430    Document: 00512531958     Page: 2   Date Filed: 02/13/2014


                                 No. 12-41430

district court’s admission of exhibits consisting of utility bills and bank
statements found at the residence.
      The district court did not err in determining that the information set
forth in the affidavit supporting the application for a search warrant was not
stale. See United States v. Allen, 625 F.3d 830, 842-43 (5th Cir. 2010); United
States v. Craig, 861 F.2d 818, 822-23 (5th Cir. 1988).          Baker has not
demonstrated plain error with respect to his argument, raised for the first time
on appeal, that an attachment describing the items to be searched for and
seized was not attached to the search warrant, rendering the warrant
constitutionally deficient. See United States v. Scroggins, 599 F.3d 433, 448
(5th Cir. 2010); United States v. Rodriguez, 602 F.3d 346, 361 (5th Cir. 2010).
Finally, the district court did not abuse its discretion in overruling Baker’s
objection to the admission of the exhibits. See United States v. Garcia, 530
F.3d 348, 351 (5th Cir. 2008); United States v. Arrington, 618 F.2d 1119, 1126
(5th Cir. 1980).
      AFFIRMED.




                                       2